DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/16/2022 has been entered.  Claims 1-9, 11-13 and 21-28 are currently pending in the application.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 02/16/2022.
After a full review of the instant application, it is noted that new claim 28 contains limitation(s) drawn to the non-elected Species 3-4 (as depicted in Figs. 12B and 13A-3F) with respect to stitch orientations in different zones.  Accordingly, claim 28 is withdrawn from further consideration as being drawn to non-elected inventions.
Claims 1-9, 11-13 and 21-27 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "second location" as recited in claims 3 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 3, there is no antecedent basis in the specification for "wherein the first portion and the second portion are coupled together in a first location using at least some stitches at the fold portion and in a second location using activatable materials";
In claim 23, there is no antecedent basis in the specification for "wherein the first portion and the second portion are coupled together in a first location using at least some stitches at the fold portion and in a second location using activatable materials".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-4 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 23 each recite the limitation "a second location", which renders the claims indefinite.  It is noted that the "second location" is related to "activatable materials" in each of the claims, and the term "activatable materials" is not clearly set forth in the original disclosure.  As the original disclosure does not provide a standard for ascertaining where the second location is, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be any location in the shoe upper where the first portion and the second portion are coupled together. 
Claims 3 and 23 each recite the limitation "activatable materials", which renders the claim indefinite.  It is unclear what an "activatable material" is.  It is noted that the para. 0101 only refers to "activatable yarns"; and the scope of "activatable materials" is broader than "activatable yarns".  Any material having a property that can be changed by any means can be considered to be "activatable", not only activatable yarns.  As the claims do not define "activatable materials", the specification does not provide a standard for ascertaining the term, the metes and bounds of the claims are unclear and cannot be ascertained.  For examination 
Claims 4 and 24 each depend from a rejected claim and are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 11-12 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hipp (US 2017/0311672 A1) in view of McFarland, II (US 2017/0245581 A1).
Regarding claim 1, Hipp discloses a shoe upper (shoe upper formed from unfolded element 518; figs. 16-18; paras. 0075, 0086), knitted on a circular knitting machine, the shoe upper comprising: an elongated hollow knit structure (a double-layer tubular knit element 518; fig. 17; paras. 0086-0087), comprising: 
a first zone (first area 530; fig. 17; para. 0086-0087) comprising a first predetermined property (having first zonal properties; fig. 17; paras. 0059, 0086), wherein the first zone comprises a blended yarn comprising different materials (a yarn comprising two or more materials; para. 0100); and
a second zone (second area 531; fig. 17; para. 0086-0087) comprising a second predetermined property (having second zonal properties; fig. 17; paras. 0059, 0086); and

Hipp does not explicitly disclose wherein the blended yarn in the first zone comprising mixed fibers of different materials that are twisted together.  However, McFarland, II teaches a shoe upper (shoe upper 220; fig. 2; para. 0024) comprising a knitted structure (knit element 203; para. 0024), wherein the knitted structure comprising a blended yarn in a first zone (any portion of the upper 220; para. 0031) comprising mixed fibers of different materials that are twisted together (a yarn comprising two or more filaments formed of different materials twisted together; fig. 4B; paras. 0031, 0033).  Hipp and McFarland, II are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the blended yarn as disclosed by Hipp, with wherein the blended yarn in the first zone comprising mixed fibers of different materials that are twisted together, in order to provide a suitable yarn structure comprising closely and tightly associated filaments of different materials.
Regarding claim 2, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1, and further discloses the shoe upper further comprising: 
a first portion (part 541; fig. 17; para. 0086-0087);
a second portion (part 543; fig. 17; para. 0086); and 
a fold portion (bite line 520; fig. 17; paras. 0086, 0089); 

Regarding claim 3, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 2, and Hipp further discloses wherein the first portion (part 541; fig. 17) comprises an inner layer of the shoe upper (corresponding to part 143 of element 138 forming inner layer 122; figs. 5-8, 17; paras. 0050, 0086, 0089) and the second portion (part 543; fig. 17) comprises an outer layer of the shoe upper (corresponding to part 141 of element 138 forming outer layer 120; figs. 5-8, 17; paras. 0052, 0086, 0089), and wherein at least one of the first portion and the second portion substantially covers a foot during use (figs. 5-8, 17) wherein the first portion and the second portion are coupled together (figs. 5-8, 17; paras. 0087-0089) in a first location using at least some stitches at the fold portion (by knitted stitches at a first portion of bite line 520; paras. 0087-0089) and in a second location using activatable materials (by filaments comprising thermoplastic polymer materials at a second portion of bite line 520; paras. 0099-0100).
Regarding claim 4, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 3, and Hipp further discloses wherein the second portion (part 543; fig. 17) comprises the first zone (first area 530; fig. 17), and wherein the first portion (part 541; fig. 17) comprises one or more plies of a first distinct ply type of yarn comprising a low-melt temperature material plated with at least one ply of a second distinct ply type of yarn (a bi-component yarn comprising two different thermoplastic polymer materials; paras. 0099-0100) such that the low-melt temperature material is positioned substantially on an inner surface of the second portion (after the thermoplastic polymer materials are melt, the melt from the inner layer 541 is positioned adjacent to outer layer 543; paras. 0089, 0099-0100) and couples at least in part the second portion to at least a part of the first portion (the melt bonds at least in part the outer layer to the inner layer).
Regarding claim 5, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1, and Hipp further discloses the shoe upper further comprising: 
a third zone (area 532; fig. 17; para. 0086-0087) comprising one or more plies and characterized by a third predetermined property (having third zonal properties; fig. 17; paras. 0059, 0086); 
a fourth zone (area 533; fig. 17; para. 0086-0087) comprising one or more plies and characterized by a fourth predetermined property (having fourth zonal properties; fig. 17; paras. 0059, 0086); and 
a fifth zone (area 534; fig. 17; para. 0086-0087) comprising one or more plies and characterized by a fifth predetermined property (having fifth zonal properties; fig. 17; paras. 0059, 0086).
Regarding claim 6, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 5, except for wherein the first zone, the second zone, the third zone, the fourth zone, and the fifth zones each comprise differing yarn compositions comprising less than three distinct yarn materials such that the predetermined property of each of the zones differs.  However, Hipp does disclose wherein the five zones may have differing yarn compositions such that the predetermined property of each of the zones differs (the five zone 530, 531, 532, 533 and 534 have different zonal properties; paras. 0059, 0086).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the materials for each of the five zones, with each zone comprising a different yarn composition comprising less than three distinct yarn materials, i.e., one material or two materials, in order to provide tailored zonal properties for the five zones (Hipp; para. 0059). Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general In re Leshin, 125 USPQ 416.
Regarding claim 7, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1, except for wherein one of the first and the second zones comprises 30% tuck stitches of a total stitch count in the one of the first and the second zones such that a strength along a row of stitches at 20% elongation is increased.  However, Hipp does disclose, in another embodiment as depicted in Figs. 20A-20B, that a retention zone (retention system 640; fig. 20A; para. 0091) comprises a portion of yarns (third yarns 670a, 670c; fig. 20A; para. 0091) forming tuck stitches (fig. 20A; para. 0096), wherein the portion of yarns is configured to increase strength of the zone (yarns with high resistance to abrasion and breakage; paras. 0091, 0096).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured one of the first and the second zones, with one of the first or second zones comprises 30% tuck stitches of a total stitch count in the one of the first and the second zones such that a strength along a row of stitches at 20% elongation is increased, in order to strength one of the first and second zone against abrasion and breakage thereby providing a retention system with high durability for exerting a tension force on a wearer's foot (Hipp; paras. 0091, 0096). 
Regarding claim 8, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1, except for wherein one of the first and the second zones comprises tuck stitches in a range from 40 to 50% of a total stitch count in the one of the first and the second zones such that elongation along a row of stitches is increased.  However, Hipp does disclose, in another embodiment as depicted in Figs. 20A-20B, that a zone (retention system 640; fig. 20A; para. 0091) comprises a portion of yarns (third yarns 670a, 670c; fig. 20A; para. 0091) forming tuck stitches (fig. 20A; para. 0096), wherein the portion of yarns is configured to increase strength of the zone (yarns with high resistance to abrasion and breakage; paras. 0091, 0096).  Therefore, 
Regarding claim 9, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 5, except for wherein the first predetermined property is maximum strength at elongation and wherein the third predetermined property is elasticity and wherein the first zone comprises more plies than the third zone.  However, Hipp does disclose in Fig. 17 that the first zone is located at the bottom of the shoe upper which subjects to more abrasion and wear; and the third zone is located at an ankle portion of the shoe upper where subjects to more stretch.  Therefore, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration to optimize the properties of the first and the third zones based on normal use.  Such a configuration will yield predictable results.
Regarding claim 11, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 10, and Hipp further discloses wherein the blended yarn comprises a melt material (a thermoplastic polymer material; paras. 0099-0100).
Regarding claim 12, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 10, and Hipp further discloses wherein the second zone (second area 531; fig. 17) comprises a yarn (inherent feature); and wherein the blended yarn and the yarn of the second zone comprise a melt material in differing amounts (comprising a thermoplastic material in different amount to variate the zonal properties; fig. 17; para. 0086-0087, 0099-0100).
Regarding claim 21, Hipp discloses a shoe upper (shoe upper formed from unfolded element 518; figs. 16-18; paras. 0075, 0086), knitted on a circular knitting machine, the shoe upper comprising: an elongated hollow knit structure (a double-layer tubular knit element 518; fig. 17; paras. 0086-0087), comprising: 
a first zone (first area 530; fig. 17; para. 0086-0087) comprising a first predetermined property (having first zonal properties; fig. 17; paras. 0059, 0086); and 
a second zone (second area 531; fig. 17; para. 0086-0087) comprising a second predetermined property (having second zonal properties; fig. 17; paras. 0059, 0086), 
wherein the elongated hollow knit structure comprises less than ten distinct ply types of yarn comprising less than five distinct materials (when the elongated hollow knit structure, including areas 530, 531, 532, 533, 534 and bite lines 520, 522, is selected to use less than ten distinct ply types of yarn comprising less than five distinct materials, which has been long known as a common practice; paras. 0051, 0086, 0099-0100; the common knowledge or well known in the art statement is taken to be admitted prior art because applicant failed to traverse it in Applicant's response filed on 02/16/2022), and 
Hipp does not explicitly disclose wherein one of the first and the second zones comprises 30% tuck stitches of a total stitch count in the one of the first and the second zones such that a strength along a row of stitches at 20% elongation is increased.  However, Hipp does disclose, in another embodiment as depicted in Figs. 20A-20B, that a retention zone (retention system 640; fig. 20A; para. 0091) comprises a portion of yarns (third yarns 670a, 670c; fig. 20A; para. 0091) forming tuck stitches (fig. 20A; para. 0096), wherein the portion of yarns is configured to increase strength of the zone (yarns with high resistance to abrasion and breakage; paras. 0091, 0096).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured one of the first and the second zones, with one of the first or second zones comprises 30% tuck stitches of a 
Regarding claim 22, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 21, and further discloses the shoe upper further comprising: 
a first portion (part 541; fig. 17; para. 0086-0087);
a second portion (part 543; fig. 17; para. 0086); and 
a fold portion (bite line 520; fig. 17; paras. 0086, 0089); 
wherein at the fold portion the elongated hollow knit structure is folded such that the first portion and second portion are at least partially overlapping (folded in the same way as element 138; figs. 5-8, 17; paras. 0050, 0052, 0086, 0089).
Regarding claim 23, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 22, and Hipp further discloses wherein the first portion (part 541; fig. 17) comprises an inner layer of the shoe upper (corresponding to part 143 of element 138 forming inner layer 122; figs. 5-8, 17; paras. 0050, 0086, 0089) and the second portion (part 543; fig. 17) comprises an outer layer of the shoe upper (corresponding to part 141 of element 138 forming outer layer 120; figs. 5-8, 17; paras. 0052, 0086, 0089), and wherein at least one of the first portion and the second portion substantially covers a foot during use (figs. 5-8, 17) wherein the first portion and the second portion are coupled together (figs. 5-8, 17; paras. 0087-0089) in a first location using at least some stitches at the fold portion (by knitted stitches at a first portion of bite line 520; paras. 0087-0089) and in a second location using activatable materials (by filaments comprising thermoplastic polymer materials at a second portion of bite line 520; paras. 0099-0100).
Regarding claim 24, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 23, and Hipp further discloses wherein the second portion (part 543; fig. 17) comprises the 
Regarding claim 25, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1, and Hipp further discloses wherein the first zone further comprises a first blended yarn (a yarn comprising two or more materials; para. 0100).  
Regarding claim 26, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 25, and further discloses wherein the first blended yarn comprises a melt material (a thermoplastic polymer material; paras. 0099-0100).  
Regarding claim 27, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 25, and further discloses wherein the second zone (second area 531; fig. 17) comprises a second yarn (inherent feature); and wherein the first blended yarn and the second yarn comprise a melt material in differing amounts (comprising a thermoplastic material in different amount to variate the zonal properties; fig. 17; para. 0086-0087, 0099-0100).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hipp (US 2017/0311672 A1) and McFarland, II (US 2017/0245581 A1) and further in view of Dua (US 2004/0118018 A1).
Regarding claim 13, Hipp and McFarland, II, in combination, disclose the shoe upper of claim 1.  Hipp does not explicitly disclose wherein the elongated hollow knit structure comprises a first number of plies of a distinct ply type of yarn in the first zone and a second number of plies of the distinct ply type of yarn in the second zone. However, Hipp does disclose wherein the first zone and the second zone have different zonal properties (paras. 0059, 0086); and the first zone and the second zone may be made of a same polymer material or multiple polymer materials (paras. 0099-0100).   Further, Dua teaches that a yarn may be formed of a plurality of filaments, each filament formed of the same or different materials (para. 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the first zone and the second zone, with wherein the first zone comprises a first number of plies of a distinct ply type of yarn and the second zone comprises a second number of plies of the distinct ply type of yarn, in order to variate the percentage of the material that forms the distinct ply type of yarn in the first and second zones, thereby variating the properties of the first and second zones.  Such a configuration would yield predictable results.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 02/16/2022 have been fully considered and addressed as follows.
Applicant Remarks: With respect to claim 3, Applicant asserts that the terms "a second location" and "activatable materials" are definite because "the claim itself informs a POSA how to identify the second location: a location where the first and second portions are coupled together using activatable materials".
Examiner's response: Examiner respectfully disagrees.  First, with respect to the term "activatable materials", any material having a property that can be changed by any means can be considered to be "activatable", which may cover a vast scope of materials far beyond the instant invention due to the fact that almost every material has a property that can be changed.  The claim and the original disclosure fails to provide a definition for the "activatable materials".  It is further noted para. 0101 of the instant application only refers to "activatable yarns"; and the scope of "activatable materials" is broader than "activatable yarns".  Second, the term "second location" is related to the indefinite "activatable materials"; as such, the term "second location" does not have a clear boundary as well.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
Applicant Remarks: With respect to claim 21, Applicant asserts that Hipp does not teach "wherein one of the first and the second zones comprises 30% tuck stitches of a total stitch count in the one of the first and the second zones such that a strength along a row of stitches at 20% elongation is increased" because it is the material of the yarn itself (i.e., "monofilament yarns or other yarn with high resistance to abrasion and breakage") that would increase strength, not the use of 30% tuck stitches of a total stitch count.
Examiner's response: Examiner respectfully disagrees.  Applicant's argument appears to conflict with Applicant's claimed invention itself, as claim 21 actually recites that an existence of tuck stitches increases the strength along a low of stitches.  It should be understood that, when provided with the same material, tuck stitches contribute to a relatively thick knit, which will reasonably increase a row strength.  In Hipp's teaching, both the tuck stitches and the yarn materials contribute to an improved strength of the knitted portion, which is suitable to be used as a retention system with high durability for exerting a tension force on a wearer's foot (Hipp; paras. 0091, 0096).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/Primary Examiner, Art Unit 3732